Exhibit 10.11 Arena Pharmaceuticals, Inc. Annual Incentive Plan Revised on June 13, 2016. Annual Incentive Plan – Overview Overview § Each participant is assigned an incentive target, expressed as a percentage of annual base salary. § The Compensation Committee assigns corporate goals and, in the discretion of the Compensation Committee, individual goals. The goals are individually weighted and may include subparts. The categories of corporate goals for 2016 are set forth in Annex I. – Goals will be specific and measurable, but there may be subjectivity in scoring some goals for the Company and individuals. § All participants have the same corporate goals, which aligns their interests with one another and stockholders. § At the end of the applicable fiscal year, individual incentive awards are determined by the Compensation Committee based upon the level of goal achievement, the quality of achievement, the participant’s role in goal achievement, the weighting of each goal, the importance of the goal to the Company’s current and future success, and/or such factors relevant to the goal achievement that the Compensation Committee believes is appropriate. The “applicable fiscal year” means the year within which the goals are required to be achieved. § The Compensation Committee has the discretion to decrease (including to zero) any participant’s award or to increase any participant’s award up to 150% of their target bonus. 2 Individual Incentive Targets § Targets are based on role and the market. Target Award as a % Base Salary CEO 65% Any other executive officer approved by the Compensation Committee to participate in the plan 50% Annual Incentive Plan – Funding Cap § Total award funding is capped at 150% of target goal achievement. Funding Relationship § Subject to other provisions of this plan, the funded award will be based on the goal completion percentage. – For example, if goal completion is 95% of the total target, then the award would fund at 95% of target (subject to the approval of the Compensation Committee and any adjustments under this plan).
